Citation Nr: 0034052	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training from July 1972 to 
December 1972, as well as additional unverified reserve 
component service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming, which denied a 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
right hip disability. The appellant disagreed with that 
determination in early August 1999, and submitted a timely 
substantive appeal in late August 1999 after the RO issued a 
statement of the case in mid-August 1999.


REMAND

By a statement dated in June 1998, the veteran sought 
compensation under 38 U.S.C.A. § 1151 for additional right 
hip disability which he alleged resulted from VA care 
rendered following a fall from a ladder incurred on April 27, 
1998.  The veteran alleges that VA failed to diagnose a right 
hip fracture incurred in that fall until May 18, 1998.  The 
veteran alleges that the delay in treatment has resulted in 
more severe right hip muscle injury and more severe residual 
right leg pain than he would have if the fracture had been 
treated sooner.

Compensation is awarded under 38 U.S.C.A. § 1151 for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and: (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of Veterans Affairs, either by a Department 
employee or in a Department facility as defined in § 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was; (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA.  

In determining whether the veteran incurred additional 
disability or aggravation of an existing disease or injury as 
a result of VA medical, or surgical treatment, or 
examination, it is necessary to show that additional 
disability is actually the result of the VA treatment and not 
merely coincidental therewith.  Compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the treatment was authorized, and will not 
be payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative. 

The Board notes that the RO denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 on the basis that the 
claim was not well-grounded, as the veteran had not submitted 
medical evidence that VA's failure to diagnose the right hip 
fracture when the veteran was examined on April 28, 1998, 
resulted from carelessness, negligence, or other fault on the 
part of VA.  The RO also found that the veteran had not 
submitted medical evidence establishing that the veteran had 
a more severe right hip disability than would have been 
incurred if the right hip fracture had been diagnosed on 
April 28, 1998.

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required so that VA may meet the newly-mandated 
requirement that the veteran be assisted in developing his 
claim without reference to well-grounded analysis.  Further 
development of the medical evidence is required.  In 
particular, VA must request medical opinion as to whether the 
proximate cause of the delay in diagnosis of the right hip 
fracture was fault on the part of VA, and must request 
medical opinion as to whether the veteran has additional 
right hip disability as a result of delay in diagnosis.  

Additionally, the RO must consider whether any other 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Given the 
legislative changes, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should offer the veteran the 
opportunity to identify any non-VA 
providers who have treated the veteran 
for right hip disability since April 28, 
1998, or to identify any relevant VA 
records that are not yet associated with 
the claims file.  The RO should associate 
all relevant VA clinical records from 
July 1998 to the present.  After securing 
any necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of right hip 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should determine whether failure to 
diagnose a right hip fracture at the time 
of VA treatment on April 28, 1998, or 
during VA treatment prior to May 18, 
1998, was the result of carelessness, 
negligence, or other fault on the part of 
VA.  Then, if (but only if) the examiner 
determines that it is at least as likely 
as not that there was fault or negligence 
in the failure to diagnose a right hip 
fracture prior to May 18, 1998, the 
examiner should address the veteran's 
contention that delay in diagnosis of the 
fracture resulted in additional 
disability by increasing the severity of 
the residuals of the right hip fracture.  
If the examiner determines that the delay 
in diagnosis due to VA fault increased 
the severity of the residuals of the 
right hip fracture, or otherwise resulted 
in additional disability, the examiner 
should provide an opinion as to the 
percentage of increase in disability, 
expressing the extent of the additional 
disability in numeric terms, if possible.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



